Case: 22-10694     Document: 00516534524         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-10694                       November 4, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Vicker Sichanthavong,

                                                           Plaintiff—Appellant,

                                       versus

   Tina Hernandez,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:22-CV-118


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff brings the instant action to enforce a decade-old state court
   judgment for unpaid rent. The district court dismissed his lawsuit for lack of
   subject matter jurisdiction. Because Plaintiff failed to plead diversity of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10694    Document: 00516534524        Page: 2   Date Filed: 11/04/2022




                                No. 22-10694


   citizenship or to identify a federal question, we AFFIRM. Accordingly,
   Plaintiff’s pending motions are DENIED as moot.




                                     2